Citation Nr: 9901927	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-30 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
meniscectomy of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
meniscectomy of the left knee, currently evaluated as 20 
percent disabling.

3.  Entitlement to an effective date prior to March 2, 1998 
for assignment of a 20 percent evaluation for postoperative 
meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1974.

The case concerning entitlement to an increased evaluation 
for postoperative meniscectomy of the left and right knees, 
initially came before the Board of Veterans Appeals (Board) 
from a rating decision of March 1996 from the Northern Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed and continued a 10 
percent evaluation for postoperative meniscectomy of the 
right knee and a 10 percent evaluation for postoperative 
meniscectomy of the left knee.

In January 1998, the Board remanded the case to the RO for 
additional development of the issues regarding entitlement to 
increased evaluations for postoperative meniscectomy of the 
left and right knees.  By rating decision dated in March 
1998, the RO granted an increased evaluation to 20 percent 
for the left knee postoperative meniscectomy and continued a 
10 percent evaluation for the right knee postoperative 
meniscectomy, following additional development and 
consideration of the issue, as requested by the Board in its 
January 1998 remand.  The issues concerning the evaluations 
for right and left knee meniscectomies have been returned to 
the Board for further consideration.

The issue of entitlement to an earlier effective date for 
assignment of a 20 percent evaluation for the left knee 
postoperative meniscectomy comes before the Board from a May 
1998 rating decision of the RO which assigned a 20 percent 
evaluation for the left knee disorder effective March 2, 
1998.



REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran contends that his bilateral knee disabilities are 
more severe than currently evaluated.  Presently, he is 
evaluated 10 percent for his right knee disorder and 20 
percent for his right knee disorder.  Although the veterans 
left knee disorder was increased to 20 percent disabling by 
the ROs rating decision of March 1998 following the Boards 
January 1998 remand, there is no evidence that the veteran 
intended to withdraw his appeal of either claim.  In AB v. 
Brown, 6 Vet. App. 35 (1993) the United States Court of 
Veterans Appeals (Court) held that a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  

The veteran further contends that the effective date for the 
ROs assignment of a 20 percent evaluation for his left knee 
disorder should be earlier than March 2, 1998, and date at 
least back to January 1998, if not earlier.  His 
representative alleges that the effective date for the 20 
percent evaluation for the left knee problem should date back 
to 1996.

Upon review of the evidentiary record, the Board finds that 
it is necessary to remand this case to schedule a Travel 
Board hearing.

The veteran initially checked off that he did not desire a 
hearing in his VA form 9 substantive appeal of July 1996, 
pertaining to increased evaluations for his left and right 
knee disorders.  Subsequently, the veteran appealed the ROs 
assignment of a 20 percent evaluation for the left knee 
disorder, effective March 2, 1998, and in the VA form 9, 
substantive appeal form of September 15, 1998, simultaneously 
checked off yes to boxes verifying that he did not want a 
Board of Veterans Appeals (BVA) hearing; that he wanted a 
BVA hearing to be held in Washington DC, and that he wanted a 
BVA hearing to be held at the RO. 

A written request for clarification of the veterans hearing 
request was submitted to the veteran on October 23, 1998.  
This form gave the veteran the option of checking off either 
a statement indicating that he wanted a Travel Board hearing 
or that he no longer wanted a hearing.  This form also stated 
that if the veteran did not respond in 30 days, the Board 
would assume that he still desires a Travel Board hearing, 
and would make arrangements to schedule one.  The record 
contains no correspondence from the veteran within 30 days of 
the October 23, 1998 clarification date.  Thus it is presumed 
that he desires a Travel Board hearing. 

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the veterans 
request to schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.  

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
veteran due process of law.  No action is required of the 
veteran until he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
